Case: 15-10557      Document: 00513346699         Page: 1    Date Filed: 01/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-10557
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        January 19, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

CARLTON RAY TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 5:11-CR-2


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Carlton Ray Taylor appeals the 12-month above-
guidelines sentence imposed by the district court following the revocation of
his supervised release stemming from his conviction for bank robbery. See 18
U.S.C. § 3583(e). The revocation was based on Taylor’s possession and use of
cocaine, in violation of the express conditions of his release. Taylor contends
on appeal that his sentence is procedurally unreasonable because the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10557      Document: 00513346699     Page: 2   Date Filed: 01/19/2016


                                   No. 15-10557

court failed to explain adequately its reasons for imposing an above-guidelines
sentence. Taylor failed to lodge an objection following the imposition of the
challenged sentence, so we review the district court’s decision for plain error.
See United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009); Puckett v.
United States, 556 U.S. 129, 135 (2009).
         “A district court may impose any sentence upon revocation of supervised
release that falls within the statutory maximum term allowed for the
revocation sentence, but must consider the factors enumerated in 18 U.S.C.
§ 3553(a) and the policy statements before doing so.” United States v. Davis,
602 F.3d 643, 646 (5th Cir. 2010). A court must provide some explanation if it
imposes a revocation sentence outside the advisory guidelines range, but that
burden is not an onerous one. See Whitelaw, 580 F.3d at 261-62. Moreover,
appellate review of supervised release revocation sentences is more deferential
than is appellate review of original sentences. United States v. Miller, 634 F.3d
841, 843 (5th Cir. 2011).
         Taylor’s 12-month sentence falls within the statutory maximum term of
revocation. See 18 U.S.C. § 3583(e)(3). He nevertheless contends that the
district court’s barebones reference to the 18 U.S.C. § 3553(a) factors of
deterrence and protection of the public, without specific application to the facts
of his case, failed to explain adequately its decision to impose an above-
guidelines sentence in light of the compelling reasons favoring a within-
guidelines term. The revocation hearing transcript reflects that the district
court heard argument from Taylor’s counsel in favor of a sentence within the
guidelines range. In addition, the district court had before it evidence of
Taylor’s possession and use of illegal drugs—in direct contravention of the
supervised release conditions—which included his affirmative admission of
guilt.    The district court also implicitly considered the supervised release



                                        2
    Case: 15-10557     Document: 00513346699     Page: 3   Date Filed: 01/19/2016


                                  No. 15-10557

violation report’s guidelines calculation of three to nine months. Given these
facts, the court’s decision to impose an above-guidelines sentence represents
an implicit rejection of Taylor’s pleas for leniency. See Rita v. United States,
551 U.S. 338, 356-59 (2007); United States v. Rodriguez, 523 F.3d 519, 524-26
(5th Cir. 2008).
      Although brief, the district court’s stated reasons “adequately explain
the chosen sentence to allow for meaningful appellate review and to promote
the perception of fair sentencing.” Gall v. United States, 552 U.S. 38, 50 (2007).
Accordingly, the sentencing court did not commit clear or obvious procedural
error with respect to its explanation of Taylor’s above-guidelines revocation
sentence. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        3